    Case 4:20-cv-01221-MWB-EBC Document 6 Filed 07/17/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID JOSEPH ACEVADO,                             No. 4:20-CV-1221

           Plaintiff,                             (Judge Brann)

     v.

CHAD STRICKLAND, et al.,

           Defendants.

                                    ORDER

                                  JULY 17, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s application to proceed in forma pauperis (Doc. 2) is

          construed as a request to proceed without full prepayment of fees and

          is GRANTED.

    2.    Plaintiff shall PAY the full filing fee of $350.00, based on the financial

          information provided in the application for leave to proceed in forma

          pauperis. The full filing fee shall be paid regardless of the outcome of

          the litigation.

    3.    Pursuant      to   28    U.S.C.    §      1915(b)(1)    and    (2),   the

          Superintendent/Warden, or other appropriate official at Plaintiff’s place
Case 4:20-cv-01221-MWB-EBC Document 6 Filed 07/17/20 Page 2 of 3




      of confinement is directed to DEDUCT an initial partial filing fee of

      20% of the greater of:

            (A) the average monthly deposits in the inmate’s prison account

            for the past six months, or

            (B) the average monthly balance in the inmate’s prison account

            for the past six months.

      The initial partial filing fee shall be forwarded to the Clerk of the United

      States District Court for the Middle District of Pennsylvania, P.O. Box

      1148, Scranton, Pennsylvania, 18501-1148, to be credited to the above-

      captioned docket number. In each succeeding month, when the amount

      in Plaintiff’s inmate trust fund account exceeds $10.00, the

      Superintendent or Warden, or other appropriate official, shall forward

      payments to the Clerk of Court equaling 20% of the preceding month’s

      income credited to Plaintiff’s inmate trust fund account until the fees

      are paid. Each payment shall reference the above-captioned docket

      number.

4.    The Clerk of Court is directed to SEND a copy of this Order to the

      Superintendent/Warden of the institution at which Plaintiff is presently

      confined.

5.    The Complaint is DEEMED filed.
Case 4:20-cv-01221-MWB-EBC Document 6 Filed 07/17/20 Page 3 of 3




6.    Plaintiff’s complaint is DISMISSED without prejudice pursuant to

      28 U.S.C. § 1915(e)(2)(B)(ii).

7.    The Clerk of Court is directed to CLOSE this case.

8.    Any appeal from this Order is DEEMED frivolous and not taken in

      good faith. 28 U.S.C. § 1915(a)(3).



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
